Citation Nr: 1017125	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  06-16 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include bipolar disorder, posttraumatic stress 
disorder (PTSD), depression, and anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which, in pertinent part, denied service connection for 
the claim at issue herein. 

In December 2008, the Veteran testified at a hearing at VA 
Central Office in Washington, D.C., before the undersigned.  
In April 2009, the Board remanded this matter to the RO for 
further evidentiary development.  Although further delay of 
this matter is regrettable, the Board finds that the remand 
directives of April 2009 have not been fully complied with; 
thus, another remand is necessary.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

The record reflects that the Board and RO have previously 
considered this matter as encompassing three different issues 
on appeal.  However, in light of recent caselaw, the Board 
finds that these three issues should be considered as one 
issue.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In 
Clemons, the United States Court of Appeals for Veterans 
Claims (Court) clarified how the Board should analyze claims 
for PTSD and other acquired psychiatric disorders.  As 
emphasized in Clemons, though a veteran may only seek service 
connection for PTSD, the veteran's claim "cannot be limited 
only to that diagnosis, but must rather be considered a claim 
for any mental disability that may be reasonably 
encompassed."  Id.  Essentially, the Court found that a 
veteran does not file a claim to receive benefits only for an 
acquired psychiatric disorder, such as PTSD, but in fact 
makes a general claim for whatever mental condition may be 
afflicting the veteran.  In the present case, treatment 
records have shown various psychiatric diagnoses for the 
Veteran, including PTSD, bipolar disorder, anxiety, and 
depression.  Thus, the rationale behind the Clemons decision 
is instructive and applicable here, and the issue on appeal 
is as stated on the first page of this decision, encompassing 
all psychiatric disorders.

Received at the Board, from the Veteran, in January 2010 was 
a personal statement, several duplicate copies of service 
records and post-service treatment records, and copies of 
pamphlets regarding various psychiatric disorders.  In his 
personal statement, the Veteran alleges that he has stomach 
problems as a result of his psychiatric disorder, and he 
annotates portions of his treatment records to show his 
stomach problems.  The issue of entitlement to service 
connection for stomach problems, secondary to a psychiatric 
disorder, is therefore referred to the RO for action as 
deemed appropriate.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Veteran contends that he has a psychiatric disorder 
related to service.  He claims he suffers from PTSD because 
he was a ceremonial musician at Arlington National Cemetery 
during the Vietnam Era and observed many burials of the war 
dead.  

In April 2009, the Board remanded this matter in order to 
obtain a VA examination and opinion to determine whether the 
Veteran has a psychiatric disorder that may be related to 
service.  The record reflects that in July 2009, the Veteran 
underwent a VA examination at which he was found to not meet 
the DSM-IV diagnostic criteria for PTSD.  The other diagnoses 
were depressive disorder, not otherwise specified, and 
alcohol dependence in full sustained remission, which, the 
examiner opined, were "not caused by or a result of serving 
as a ceremonial musician at a miliary cemetery".  For the 
rationale, the examiner indicated that the opinion was 
"based on the Veteran's military records, review of c-file, 
treatment records, clinical evaluation, review of recent 
research, psychological testing, and DSM-IV diagnostic 
criteria.  The Board finds that the examiner's rationale is 
insufficient, as the examiner made reference to the documents 
which support the opinion, but did not provide the reasoning 
or an explanation for the opinion rendered.

The Court in Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), 
found that once VA undertakes the effort to provide an 
examination, it must provide an adequate one.  The Court has 
also held that "most of the probative value of a medical 
opinion comes from its reasoning" and that the Board "must be 
able to conclude that a medical expert has applied valid 
medical analysis to the significant facts of the particular 
case in order to reach the conclusion submitted in the 
medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 304 (2008).  Thus, in light of Barr and Nieves-
Rodriguez, the Board concludes that the July 2009 VA 
examiner's opinion is inadequate in that there has been 
insufficient rationale or reasoning provided to explain the 
opinion, and another remand is necessary in order for the 
examiner to provide sufficient rationale, or if the July 2009 
VA examiner is not available, the Veteran must be scheduled 
for another VA examination in order that an opinion with 
sufficient rationale may be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims folder, including a 
copy of this remand, to the VA examiner 
who conducted the July 2009 VA 
examination.  Request that the examiner 
provide supporting rationale to explain 
the medical opinion provided.  The 
examiner should be advised that merely 
referring to the documents supporting the 
medical opinion is insufficient rationale.  
Rather, the rationale, or reasoning behind 
the opinion, should explain the reasons 
and bases for the medical opinion 
provided, and in addition to an 
explanation, should include specific 
references to the supporting documents.  

2.  If the examiner from July 2009 is not 
available, schedule the Veteran for an 
appropriate VA examination, and request 
that the examiner diagnose all presently 
manifested psychiatric conditions and 
provide an opinion regarding whether it is 
at least as likely as not (50 percent or 
greater likelihood) that any such 
condition is related to service.  

If the examiner determines that the 
Veteran indeed suffers from PTSD, the 
examiner should specify the stressor or 
stressors underlying that diagnosis.  If 
service as a ceremonial musician at a 
military cemetery during a time of war is 
one of the named stressors, the examiner 
should indicate whether such a stressor 
qualifies as such under the criteria for 
PTSD contained within DSM-IV.  

In the event that the examiner finds that 
any presently diagnosed psychiatric 
disorder predated service, the examiner 
should opine regarding whether such 
disorder or disorders were chronically 
exacerbated by service beyond the normal 
expected course of the disorder.  

A rationale for all opinions and 
conclusions should be provided, and the 
examiner should indicate in the 
examination report that all pertinent 
records in the claims file were reviewed.  
Note: As used above, the term "at least as 
likely as not" does not mean merely within 
the realm of medical possibility, but 
rather that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as it 
is to find against it.  If the examiner 
cannot answer the above question without 
resorting to mere speculation, the 
examiner should state why this is so.

3.  Thereafter, readjudicate the issue on 
appeal.  If any determination remains 
unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits.  He and his 
representative should also be given an 
opportunity to respond to the SSOC.  
Thereafter, the case should be returned to 
the Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

